UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-1346



AMAR BEY,

                                              Plaintiff - Appellant,

            versus


UNITED PARCEL SERVICE, INCORPORATED; TEAMSTERS
LOCAL UNION NO. 71,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (5:05-cv-00208)


Submitted: August 24, 2006                   Decided: August 29, 2006



Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amar Bey, Appellant Pro Se. Meredith S. Jeffries, Susan Ballantine
Molony, ALSTON & BIRD, LLP, Charlotte, North Carolina; John David
James, SMITH, JAMES, ROWLETT & COHEN, LLP, Greensboro, North
Carolina; James Francis Wallington, BAPTISTE & WILDER, PC,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Amar Bey appeals the district court’s order dismissing

his claim that his employer violated Section 301 of the Labor

Management Relations Act (“LMRA”) and that his union breached its

duty   of    fair   representation   regarding   his   termination.   The

district court construed his complaint to be a “hybrid 301" action

under the LMRA.      We have reviewed the record and find no reversible

error.       Accordingly, we affirm for the reasons stated by the

district court.      Bey v. UPS, No. 5:05-cv-00208 (W.D.N.C. Feb. 13,

2006).      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                     - 2 -